DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
feed section (interpretation: the feed roller is an example feed section that feeds a document, which is supported by the feed tray, in a direction having a vertically downward component, which is disclosed on page 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
first reader (interpretation: the reader (15) is an example first reader and includes a lower sensor unit, which is disposed below the transport path, and an upper sensor unit, which is disposed above the transport path, which is disclosed on page 16.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
discharge section (interpretation: the discharge roller pair is an example discharge section that discharges a document in a direction having a vertically upward component, which is disclosed on page 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
second reader (interpretation: the lower unit includes a document positioning glass on which a document is mounted and includes a read sensor that serves as a second reader that reads a document mounted on the document positioning glass.  The read sensor according to the embodiment is a contact image sensor module extending in the Y-axis direction and is moved in the x-axis direction, which is disclosed on pages 19 and 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
support section (interpretation: the support section may include a rack and the upper unit may include a pinion to provide a rack-and-pinion mechanism, which is disclosed on pages 28 and 29.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
slide section (interpretation: the lower unit (4E) includes a slide section that is slid from the unit body in the Y-axis direction.  The slide section includes the document positioning glass and the read sensor.  In this structure, the slide section is pulled in the positive y direction to broadly expose the top of the document positioning glass, which is disclosed on page 28 and illustrated figures 7 and 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
mount detector (interpretation: the mount detector is, for example, an optical sensor.  A mount detector detects whether a document is mounted on the document positioning glass, which is disclosed on page 25.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
wireless communication section (interpretation: a wireless communication section that reads information via wireless communication from an IC tag attached to a document mounted on the document positioning glass, which is disclosed on page 26.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) and 
document pressing section (interpretation: a document pressing section presses a document mounted on the document positioning glass against the document positioning glass is disposed on the bottom of the upper unit, that is , on a surface of the upper unit that faces the lower unit, which is disclosed on page 21.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claims 1, 2, 4-7, 9 and 11-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1 (Currently Amended). An image reading apparatus comprising: 
an upper unit; and 
a lower unit that is disposed vertically below the upper unit at a given spacing, wherein 
the upper unit includes 
a feed tray configured to support a document to be fed such that the document is inclined at an angle of 45° or more with respect to [[the]]a horizontal; 
a feed section configured to feed the document supported by the feed tray in a direction having a vertically downward component; 
a transport path configured to transport the document fed by the feed section and reverse the document in a direction having a vertically upward component; 
a first reader disposed on the transport path, the first reader being configured to read the document; 
a discharge section disposed downstream of the first reader on the transport path, the discharge section being configured to discharge the document in a direction having a vertically upward component; and 
a discharge tray configured to support the document discharged by the discharge section such that the document is inclined at an angle of 45° or more with respect 32 to the horizontal, and 
the lower unit includes 
a document positioning plate on which a document is mounted; and 
a second reader disposed vertically below the document positioning plate, the second reader being configured to read the document mounted on the document positioning plate, wherein 
a portion of the first reader and a portion of the document positioning plate overlap when viewed from vertically above.  

2 (Currently Amended). The image reading apparatus according to claim 1, wherein the feed tray and the discharge tray are disposed at a given spacing in an apparatus depth direction, and 
the first reader is disposed within [[the]] bounds of the document positioning plate in the apparatus depth direction.  

3 (Currently Amended). The image reading apparatus according to claim 1, wherein at least one of the feed tray and the discharge tray is disposed within [[the]] bounds of the upper unit when viewed from vertically above.  

4 (Currently Amended). The image reading apparatus according to claim 1, wherein the document positioning plate is disposed within33 [[the]] bounds of the first reader in a direction in which the first reader extends.  

5 (Currently Amended). The image reading apparatus according to claim 1, further comprising: 
a support section disposed on a rear of the image reading apparatus in [[the]]an apparatus depth direction such that the lower unit supports the upper unit, the support section defining an opening between the upper unit and the lower unit on a front of the image reading apparatus in the apparatus depth direction, wherein 
the second reader reads the document while the second reader is being moved in the apparatus depth direction, and a white reference section configured to be read by the second reader is disposed behind the document positioning plate in the apparatus depth direction.  

6 (Currently Amended). The image reading apparatus according to claim 1, wherein the upper unit includes a first motor that is a drive source for applying a feeding force to a document, the first motor being disposed at one end in an apparatus width direction intersecting [[the]]a document depth direction, 
the second reader reads the document while the second reader is being moved in the apparatus width direction, and 
the lower unit includes a second motor that is a drive source for moving the second reader in the apparatus width 34 direction, the second motor being disposed at [[the]]an end opposite to the one end at which the first motor is disposed in the apparatus width direction.

Please change the title to reflect:
	IMAGE READING APPARATUS INCLUDING AN UPPER UNIT AND A LOWER UNIT DISPOSED VERTICLALY BELOW THE UPPER UNIT, THE UPPER UNIT INCLUDES A FEED TRAY CONFIGURED TO SUPPORT A DOCUMENT FED AT AN INCLINE OF 45 DEGREES OR MORE, A DISCHARGE TRAY SUPPORTS A DOCUMENT DISCHARGED SUCH THAT THE DOCUMENT IS INCLINED AT AN ANGLE OF 45 DEGREES OR MORE, THE LOWER UNIT INCLUDES A DOCUMENT POSITIIONING PLATE ON WHICH A DOCUMENT IS MOUNTED AND A SECOND READER.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim is directed towards an image reading apparatus.  The unique aspects of the claims are as follows:  

“an upper unit; and 
a lower unit that is disposed vertically below the upper unit at a given spacing, wherein 
the upper unit includes 
a feed tray configured to support a document to be fed such that the document is inclined at an angle of 45° or more with respect to [[the]]a horizontal; 
a feed section configured to feed the document supported by the feed tray in a direction having a vertically downward component; “

“a discharge tray configured to support the document discharged by the discharge section such that the document is inclined at an angle of 45° or more with respect 32 to the horizontal, and 
the lower unit includes 
a second reader disposed vertically below the document positioning plate, the second reader being configured to read the document mounted on the document positioning plate, wherein 
a portion of the first reader and a portion of the document positioning plate overlap when viewed from vertically above.”

These claimed aspects were not found in the cited and/or searched prior art.  These limitations combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi discloses a feeding tray at an inclined angle greater than 45° and an exit tray at or greater than 45° for printing on a sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD DICKERSON/Primary Examiner, Art Unit 2672